 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,
v‘ Criminal Action No. 92-00450 (TFH/DAR)
GEORGE HARRISON,

Defendant.

 

 

ORDER

Upon consideration of the Report and Recommendation issued by United States
Magistrate Judge Deborah Robinson on August 7, 2018 [ECF No. 240], the U.S. Probation
Oft`lce Memorandum (Status Report) dated March l, 2018 [ECF No. 23 7], and the entire record
in this case, it hereby is

ORDERED that the Report and Recommendation is adopted in its entirety.
Accordingly, no further action Will be taken at this time regarding the U.S. Probation Off`lce
Petitions dated March 9, 2017 [ECF No. 221] and March 24, 2017 [ECF No. 224].

SO ORDERED.

october 17, 2018 c-%”‘"£ ` MV

Thomas F. Hog§:' l
Senior United States Di ` udge

 

 

